Russell, C. J.,
dissenting. The precise question involved in this case has never been adjudicated. The cases to which reference has been made in the opinion of the majority deal with issues which arose under the constitution of Georgia before the amendments of 1916, which define the precise jurisdiction of the Supreme Court of Georgia, and of the Court of Appeals of Georgia, respectively. *639Prior to that time there ivas no provision for the writ of certiorari which enabled the Supreme Court to review any decision made by the Court of Appeals. It is plain from all of the decisions which have been cited that the court in these cases had in mind at all times the constitutional provision, which even prior to the settlement of Georgia had been a fixed principle of the common law, that “No person shall be put in jeopardy of life, or liberty, more than once for the same offense, save on his or her own motion for a new trial after conviction, or in case of mistrial.” It is apparent from the decisions'of this court and of the Supreme Court of the United States, holding that writs of error do not lie in behalf of the State to the Supreme Court of the State, and that no writ of error lies to the Supreme Court of the United States in behalf of the United States, are based upon the fundamental common-law rule (as well as the later constitutional inhibition) against putting a citizen twice in jeopard}1. If the question now and here presented were whether one who has been acquitted of a criminal charge could be subjected to a second charge by the grant of the State’s motion for a new trial, there could of course be but one answer, and that in the negative. That the State could not review, upon writ of error, the refusal of the trial court to grant the State a new trial, or any ruling of law which might be alleged to be erroneous and which resulted in the discharge of the defendant, is true beyond contradiction. This matter has been repeatedly adjudicated by this court. However, it must be kept in mind that all of the rulings which have been made by this court from time to time were announced before the adoption of the amendment to the constitution of 1916, which conferred upon the Supreme Court the right to review by certiorari any and all judgments rendered by the Court of Appeals. And it can not escape our observation, that in supplying to the people, by amending the constitution of the State, an additional remedy, the ancient rule which projects the citizen against a second jeopardy was not overlooked.
If the motion of a defendant who has been convicted is overruled and he files a bill of exceptions, the rule laid down by this court in Eaves v. State, 113 Ga. 750 (supra), which denies the State the right accorded all other litigants of filing a cross-bill, is not interfered with. If one who has been convicted of a criminal offense is content to abide the judgment of the court, he can never *640be tried again for the same criminal act, no matter how the denomination of the offense may be' changed. But if one who has been convicted seeks a new trial on his own motion, the second trial, granted in answer to h'is prayer, is not a second jeopardy, even if he encounters dangers he did not anticipate, and meets a far heavier sentence as the result of the second investigation which he sought than he did in the first sentence imposed upon him. If a defendant convicted of crime is refused another trial, he is not compelled to file a bill of exceptions. But if he does file a bill of exceptions, he knowingly takes the risk of having the case decided upon certiorari by the Supreme Court; for it is a part of the review of the judgment overruling the motion for a new trial of which he complains. The constitution, as amended in 1916, provides that the Supreme Court can of its own motion direct the Court of Appeals to transmit to it, for its decision, the bill of exceptions and transcript of the record in any case pending on its docket. It also provides that the Court of Appeals may request the Supreme Court to give instructions on principles of law upon certified questions. One who files a writ of error, therefore, may have 'his writ of error to the Court of Appeals adjudicated by the Supreme Court in two ways, without any desire or movement upon his part. Thirdly, the Supreme Court had jurisdiction conferred upon it, by the amendment of 1916, to consider applications for the writ of certiorari, directing the Court of Appeals to send up the record for adjudication of any case where, in the opinion of the Supreme Court, the question involved is of such gravity and importance that it becomes the duty of the court to adjudicate and authoritatively decide such grave and important questions of law. The express language of the constitutional amendment does not restrict the application for review to defendants in criminal cases, nor does the language employed deny to the prosecuting officers charged with the duty of enforcing the laws of the land in the name of the State equal rights in the investigation of the question as to whether a new trial shall be granted on the motion of one who has been convicted of a criminal offense and who is asking for a new trial. The people may have been unwise in amending the constitution so as to grant the privilege of certiorari to review the judgment of the Court of Appeals upon the class of cases as to which jurisdiction had been conferred upon it by the constitution. But, in conferring jurisdiction *641upon the Supreme Court to review by certiorari the judgment of the Court of Appeals, the constitutional amendment did not leave to conjecture or speculation the scope of the instrumentality by which the review should be effected, nor the method of its operation, nor distinguish by classes some who should be affected by the constitutional amendment and other classes of cases which should be excluded.
It is provided in art. 6, sec. 2, par. 5, of the constitution, as amended (Acts 1916, p. 19), defining the jurisdiction of the Supreme Court that “It shall also be competent for the Supreme Court to require, by certiorari or otherwise, any case to be certified to the Supreme Court from the Court of Appeals for review and determination, with the same power and authority as if the case had been carried by writ of error to the Supreme Court.” In accordance with this provision, this court passed the rules published in 146 Ga. 840 (Park’s Code Supp. 1922, § 6259 (a) et seq., Michie’s Code, § 6259 (1) et seq.), prescribing the nature of the procedure in case the writ of certiorari should be applied for to review a decision of the Court of Appeals. As we have said, the constitutional amendment provided for the writ of certiorari from the decisions of the Court of Appeals. It is an inseparable incident to any decision which may be rendered by the Court of Appeals which may affect the law of the State. It is perfectly plain that the constitutional amendment of 1916 is specially designed as the vehicle by which decisions of the Court of Appeals may be reviewed. Therefore one who brings a writ of error to the Court of Appeals to review his conviction for the purpose of obtaining a new trial in the inferior trial court, whether the same may be the superior court or a city court, himself assumes the risk of having the case reviewed either by the Supreme Court of itself requiring the Court of Appeals to certify the same to the Supreme Court for decision, or by the officers of the State applying for a writ of certiorari to have the law involved in the case authoritatively and finally determined by the court of last resort, to wit, the Supreme Court. Before the constitutional amendment of 1916, the judgment of the Court of Appeals was a finality. By the adoption of that amendment, the correctness of the decision of the trial judge was subjected to two tests — first, the decision of the 'Court of Appeals; and finally, a reference by certiorari to the Supreme Court, which would be a conclusion of the *642whole matter. Decisions of this court rendered prior to the adoption of the amendments of 1916, are not in point on the question now before us. To' place them in their strongest light, these holdings were simply to the effect that the State could not appeal, in the absence of express provision to that effect. At that time, attention was called to the fact that in several of the States the State had the right of appeal, by express statutory or constitutional provision. The specific terms employed in the constitutional amendment, which expressly give the right in all cases, without exception, must be construed as being an express provision for an unlimited constitutional right of review by certiorari, as one of the steps or stages of the. review which the petitioner for a new trial himself invoked. For this reason .1 can not concur in the dismissal of the petition in this case upon the grounds stated therein. I am authorized to say that Mr. Justice Gilbert concurs in this dissent.